Reasons for Allowance
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on May 24, 2022 has been entered.
The Information Disclosure Statement dated 05/24/2022 has been considered and a signed copy is attached to this office communication.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art is considered to be Jo et al. (WO 2016/122178 A2), which teaches electroluminescent devices including polycyclic compounds with a seven-membered ring group similar to an instant “second compound” (see WO document par. 85, 90, 95-103).  The reference fails to render obvious instant “second compounds” as specifically claimed and further fails to teach such compounds used in combination with specifically claimed “first compounds” in a device structure as claimed.  Claims 1, 2, 5, and 7-21 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Wang et al., Chinese Journal of Chemistry, Vol. 33, (2015), pages 948-954 discusses derivatives for use in a light emitting diode that comprise a seven-membered ring (see Scheme 1, page 950 and “Electroluminescent properties” section on page 953).  The reference is considered relevant to the art of the endeavor.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dawn Garrett whose telephone number is (571)272-1523. The examiner can normally be reached Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DAWN L GARRETT/Primary Examiner, Art Unit 1786